Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Fig. 5 is objected.  Fig. 5 shall be marked as “prior art”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: protrusion parts in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“protrusion parts” listed as item 9 and disclosed as metal bushes.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 7 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, 13 and 15 of copending Application No. 16,472,453. Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 1
An internal gear pump in which an inner rotor (Claim 1 of copending Application 16,472,453) having a plurality of external teeth is accommodated inside an outer rotor (Claim 1 of copending Application 16,472,453) having a plurality of internal teeth in an eccentrically rotatable manner with the external teeth and the internal teeth interdigitated with each other, and a suction-side volume chamber (Claim 1 of copending Application 16,472,453)  for sucking liquid and a discharge-side volume chamber for discharging the liquid sucked into the suction-side volume chamber are formed between the internal teeth and the external teeth, the internal gear pump comprising: a casing (Claim 1 of copending Application 16,472,453)  formed with a recessed part (Claim 1 of copending Application 16,472,453) for accommodating the outer rotor and the inner rotor; and a cover (Claim 1 of copending Application 16,472,453) that closes the recessed part of the casing, wherein the casing and the cover are fixed with a plurality of protrusion parts (Claim 12 of copending Application 16,472,453) protruding from one of the casing and the cover fitted in another.
In Reference to Claim 2
The internal gear pump according to claim 1, wherein at least one of the casing and the cover is a molded body of a resin composition. (Claim 12 of copending Application 16,472,453)
In Reference to Claim 3
The internal gear pump according to claim 1, wherein the casing and the cover are integrated with each other by a fixing member passing through a metal bush across the casing and the cover, and at least one of the protrusion parts is a protrusion part of the metal bush protruding from one of the casing and the cover and fixed thereto. (Claim 13 of Copending Application 16,472,453)
In Reference to Claim 4
The internal gear pump according to claim 1, wherein at least one of the casing and the cover includes a molded body of a resin composition, (Claim 12 of copending Application 16,472,453) the casing and the cover are integrated with each other by a fixing member passing through a metal bush across the casing and the cover, and at least one of the protrusion parts is a protrusion part of the metal bush protruding from one of the casing and the cover and fixed thereto. (Claim 13 of copending Application 16,472,453)
In Reference to Claim 7
The internal gear pump according to claim 2, wherein the resin composition is a resin composition in which a polyphenylene sulfide resin is used as a base resin and at least one selected from a glass fiber, a carbon fiber, and an inorganic filler is blended in the polyphenylene sulfide resin. (Claim 15 of copending Application 16,472,453)
In Reference to Claim 12
The internal gear pump according to claim 4, wherein the resin composition is a resin composition in which a polyphenylene sulfide resin is used as a base resin and at least one selected from a glass fiber, a carbon fiber, and an inorganic filler is blended in the polyphenylene sulfide resin. (Claim 15 of Copending Application 16,472,453)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/0204325 to Ishii et al (Ishii) in view of US Patent Publication 2005/0254970 to Mayer et al (Mayer).
In Reference to Claim 1
Ishii discloses an internal gear pump in which an inner rotor (Fig. 2, 3) having a plurality of external teeth is accommodated inside an outer rotor (Fig. 2, 2) having a plurality of internal teeth in an eccentrically rotatable manner with the external teeth and the internal teeth interdigitated with each other, and a suction-side volume chamber for sucking liquid and a discharge-side volume chamber for discharging the liquid sucked into the suction-side volume chamber are formed between the internal teeth and the external teeth (As disclosed in Paragraph 2, the integral gear pump acts to suction and discharge liquid), the internal gear pump comprising: a casing (Fig. 2, 5) formed with a recessed part  (Fig. 2, 5a) for accommodating the outer rotor and the inner rotor; and a cover (Fig. 2, 6) that closes the recessed part of the casing, wherein the casing and the cover are fixed with a plurality of protrusion parts (Fig. 2, 7) protruding from one of the casing (Fig. 2, 5) 
Ishii does not teach the cover fitted to the protrusion parts.
Mayer teaches the cover (Fig. 2A, 28) fitted to the protrusion parts (Fig. 2A, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ishii to incorporate teachings from Mayer.  Doing so, would result in the bushing part being positioned into the body as well as the cover. Both inventions of Ishii and Mayer have a cover secured to the body by fastener, Mayer teaches that the bushing (sleeve) being positioned between the body and cover for ensuring the alignment between the body and the cover during the assembly process (Paragraph 17 of Mayer)
In Reference to Claim 2
Ishii discloses at least one of the casing and the cover is a molded body of a resin composition. (Paragraph 14)
In Reference to Claim 3
Ishii discloses the casing (Fig. 2, 5) and the cover (Fig. 2, 6) are integrated with each other by a fixing member passing through a metal bush (Fig. 2, 7, metal bushing) across the casing and the cover, 
Ishii does not teach the protrusion parts is protruding from the casing or cover.
Mayer teaches the cover (Fig. 2A, 28) fitted to the protrusion parts (Fig. 2A, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ishii to incorporate teachings from Mayer.  Doing so, would result in the bushing part being positioned into the body as well as the cover. Both inventions of Ishii and Mayer have a cover secured to the body by fastener, Mayer teaches that the bushing (sleeve) being positioned between the body and cover for ensuring the alignment between the body and the cover during the assembly process (Paragraph 17 of Mayer)
In Reference to Claim 4
Ishiii discloses at least one of the casing and the cover includes a molded body of a resin composition (Abstract), the casing and the cover are integrated with each other by a fixing member (Fig. 2, 9) passing through a metal bush across the casing (Fig. 2, 5) and the cover (Fig. 2, 6)
Mayer teaches the cover (Fig. 2A, 28) fitted to the protrusion parts (Fig. 2A, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ishii to incorporate teachings from Mayer.  Doing so, would result in the bushing part being positioned into the body as well as the cover. Both inventions of Ishii and Mayer have a cover secured to the body by fastener, Mayer teaches that the bushing (sleeve) being positioned between the body and cover for ensuring the alignment between the body and the cover during the assembly process (Paragraph 17 of Mayer)
In Reference to Claim 5
Ishii discloses the metal bush is a sintered metal bush, the molded body is an injection molded body of the resin composition (Abstract), and the metal bush is provided integrally with the injection molded body of one of the casing and the cover during injection molding of the injection molded body.
In Reference to Claim 7
Ishii discloses the resin composition is a resin composition in which a polyphenylene sulfide resin is used as a base resin and at least one selected from a glass fiber, a carbon fiber, and an inorganic filler is blended in the polyphenylene sulfide resin. (Paragraph 30)
In Reference to Claim 8
Ishii discloses at least one of the casing and the cover is a metal molded body (Paragraph 42 of Ishii)
In Reference to Claim 9
Ishii discloses the casing (Fig. 2, 5) and the cover (Fig. 2, 6) are integrated with each other by a fixing member passing through a metal bush (Fig. 2, 7, metal bushing) across the casing and the cover, 
Ishii does not teach the protrusion parts is protruding from the casing or cover.
Mayer teaches the cover (Fig. 2A, 28) fitted to the protrusion parts (Fig. 2A, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ishii to incorporate teachings from Mayer.  Doing so, would result in the bushing part being positioned into the body as well as the cover. Both inventions of Ishii and Mayer have a cover secured to the body by fastener, Mayer teaches that the bushing (sleeve) being positioned between the body and cover for ensuring the alignment between the body and the cover during the assembly process (Paragraph 17 of Mayer)
In Reference to Claim 12
Ishii discloses the resin composition is a resin composition in which a polyphenylene sulfide resin is used as a base resin and at least one selected from a glass fiber, a carbon fiber, and an inorganic filler is blended in the polyphenylene sulfide resin. (Paragraph 30)
Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/3/2022